Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on September 30, 2019.
Claims 1, 3-5, 7, 8, 10, 11, 14-19, 21, and 22 have been preliminarily amended.  
Claims 9 and 13 have been canceled.   
Claims 1-8, 10-12, and 14-22 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on September 30, 2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 10-12, and 14-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-8, 10-12, and 14-21 are directed toward a method, i.e., process, and Claim 22 is directed toward a system, i.e., apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method for use in scheduling waste services, the method including, in at least one processing device:
obtaining transaction details indicative of transactions between consumers and merchants;
using the transaction details to determine predicted waste volumes within each of a number of geographic areas; and
generating waste data indicative of the predicted waste volumes in each geographic area, the waste data being used in scheduling waste services.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward obtaining data to determine how to schedule waste collection services.  This is a method of organizing human activity, specifically sales activities or behaviors.  See MPEP § 2106.04(a)(2)(II)(B) citing In re Maucorps as an example where calculating the optimal number of visits by a business to a client recite an abstract idea.  Claim 22 recites the same method steps and is abstract for the same reason.  Examiner notes that, alternatively, the claims can be considered to recite abstract mental processes because they can be performed in the mind or with pencil and paper.  See MPEP § 2106.04(a)(2)(III).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a   See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of waste collection scheduling optimization that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any data calculation and any way of scheduling the waste pickup.    
The dependent claims are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite what data are collected or how the data are used to perform the prediction and scheduling of waste pickup.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-8, 10, 11, 14-18, and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rodoni (US 2017/0364872).

Claims 1 and 22.  Rodoni teaches: A method for use in scheduling waste services, the method including, in at least one processing device (see at least ¶s 16 and 20 teaching a processor/processing unit):
obtaining transaction details indicative of transactions between consumers and merchants (see, e.g., at least ¶s 22-23 teaching consumption data, i.e., details indicative of transactions between consumers and merchants, including utility consumption, online shopping);
using the transaction details to determine predicted waste volumes within each of a number of geographic areas (see, e.g., at least ¶s 25-26 teaching correlating consumption data and waste volume and calibrating the information); and
generating waste data indicative of the predicted waste volumes in each geographic area, the waste data being used in scheduling waste services (see, e.g., at least ¶s 29 and 34 and Figure 3 feature 330 teaching using the consumption data to determine a service window in which a particular receptacle will require servicing).
Regarding Claim 22, this claim is duplicative of Claim 1 other than it recites a system including at least one processing device.  As noted above, Rodoni teaches a processing device (see at least ¶s 16 and 20 teaching a processor/processing unit).  Thus, the rejection of Claim 1 is incorporated herein.  Rodoni anticipates Claim 22 as well.

Claim 2.  Rodoni teaches the limitations of Claim 1.  Rodoni further teaches: A method according to claim 1, wherein the transaction details are indicative of a transaction amount, and wherein the method includes determining the predicted waste levels using the transaction amount (see ¶ 19 teaching determining transaction amount, i.e., consumption amount, and noting that ¶ 24 teaches that consumption amount has been found to correlate with the volume of waste generated).

Claim 3.  Rodoni teaches the limitations of Claim 2.  Rodoni further teaches: A method according to claim 2, further comprising:
determining an industry type associated with the merchant (see ¶ 19 teaching determining the type of merchandise purchased, e.g., electronics, clothing, books, groceries, etc.);
using the industry type to determine an industry waste level (see ¶ 19 teaching determining the type of merchandise purchased, e.g., electronics, clothing, books, groceries, etc.; see ¶s 24-26 teaching that the consumption data including type of consumption is used to determine the predicted waste level); and
using the transaction amount and industry waste level to determine the predicted waste levels for the respective transaction (see ¶ 19 teaching determining the type of merchandise purchased, e.g., electronics, clothing, books, groceries, etc.; see ¶s 24-26 teaching that the consumption data including type of consumption is used to determine the predicted waste level),
wherein the transaction details are indicative of a merchant, and wherein the method includes determining the predicted waste levels using the merchant (see ¶ 19 teaching determining the type of merchandise purchased, e.g., electronics, clothing, books, .

Claim 5.  Rodoni teaches the limitations of Claim 1.  Rodoni further teaches: A method according to claim 1, wherein the method includes:
determining item purchase data indicative of a purchased item (see, e.g., ¶s 21 and 36 teaching determining item purchase data); and
determining predicted waste levels at least in part using the item purchase data (see ¶ 21 teaching that the purchase data is used “for further processing;” see further, e.g., ¶ 24 teaching that all consumption data are used to determine a predicted waste volume).

Claim 6.  Rodoni teaches the limitations of Claim 5.  Rodoni further teaches: A method according to claim 5, wherein the item purchase data is indicative of at least one of an item identity and item type, and wherein the method includes determining the predicted waste levels using item waste data indicative of a waste amount associated with each of a plurality of items or item types (see, e.g., ¶s 21-22 teaching that the purchase data can be online shopping tangible goods or utility services).

Claim 7.  Rodoni teaches the limitations of Claim 1.  Rodoni further teaches: A method according to claim 1 wherein the method includes:
determining a predicted waste type (see, e.g., ¶s 19 and 21 teaching determining a predicted waste type; see ¶ 26 teaching linking type of waste with shopping details and utility consumption; and
determining the predicted waste volumes in one or more geographic areas using the predicated waste type (see ¶s 24-26 teaching determining waste volumes and types based on predicted waste types).

Claim 8.  Rodoni teaches the limitations of Claim 7.  Rodoni further teaches: A method according to claim 7, wherein the method includes:
determining a predicted waste amount (see at least ¶s 24-26 teaching determining a correlation between consumption data and waste volume to determine a predicted waste volume); and
using the predicted waste amount and the predicted waste type to determine a predicted waste volume (see ¶s 24-26 and 32-37).

Claim 10.  Rodoni teaches the limitations of Claim 1.  Rodoni further teaches: A method according to claim 1 wherein the method includes:
determining a predicted waste location (see, e.g., at least ¶ 13 teaching that the data tracked is for an “environment 10,” which can be a house, a townhome, a duplex, an apartment, an apartment building, etc.);
determining the predicted waste volumes in one or more geographic areas using the predicated waste location (see, e.g., ¶s 19-23 teaching obtaining the data used to ; and
determining a predicted waste location at least one of: i. based on a merchant location of the merchant; ii. based on a customer location of the customer; iii. travel patterns of customers; and iv. disposal patterns of customers (see ¶ 13 teaching that the location is based on the customer location of the customer and see ¶s 24-26 and 32-37 teaching that the location is based on disposal patterns of customers).

Claim 11.  Rodoni teaches the limitations of Claim 1.  Rodoni further teaches: A method according to claim 1 wherein using the transaction details to determine predicted waste volumes in each geographic area comprises: using a multivariate time series analysis, the analysis being performed in a respective geographic area depending on at least one of: a) an amount of spend by industry type; b) purchased items; c) buying behavior of consumers; and d) a time pattern of purchase behavior (see ¶ 32 teaching using a multi-variable equation to predict the volume of waste generated by a particular customer within a particular time frame that is also based on buying behavior and any time pattern (i.e., “time of year”) of the purchases).

Claim 14.  Rodoni teaches the limitations of Claim 1.  Rodoni further teaches: A method according to claim 1 wherein the transaction details are obtained from at least one of the following devices: a) a Point of Sale (POS) device; b) a merchant processing device; c) an acquirer processing system; and d) a client device (see at least Figure 2 feature 39 and ¶ 17 teaching a source of consumption data that communicates with the processor, which is “an acquirer processing system” or “a client device;” see further ¶s 20-23 teaching different embodiments of what source 39 is).

Claim 15.  Rodoni teaches the limitations of Claim 1.  Rodoni further teaches: A method according to claim 1 further comprising:
using the waste data to schedule a waste collection time (see, e.g., ¶s 29, 34 and Figure 3 feature 330 teaching determining an anticipated service window);
determining an available waste receptacle volume in the geographic area (see, e.g., ¶s 34-35 teaching determining an anticipated service window);
using the available waste receptacle volume and the waste volumes to determine a predicted receptacle fill time (see, e.g., ¶s 34-35 teaching determining an anticipated service window based upon when the receptacle will be full);
using the predicted receptacle fill time to schedule the waste collection time (see, e.g., ¶s 34-35 teaching determining an anticipated service window and picking up the waste at that time); and
determining an available waste receptacle volume in the geographic area based on a known receptacle volume and a duration since last the receptacles were last emptied (see ¶s 35-36 teaching weighing the receptacle to determine the actual amount of waste in the geographic area and to use that data to adjust the correlation used in the predictions).

Claim 16.  Rodoni teaches the limitations of Claim 15.  Rodoni further teaches: A method according to claim 15, wherein using the available waste receptacle volume and the waste volumes to determine the predicted receptacle fill time comprises:
determining an available waste receptacle volumes for different types of waste (see, e.g., ¶ 34 teaching that the prediction includes determining the size, shape, and volume of the waste receptacle 14; see also ¶s 21, 25, and 26 teaching taking into account the type of waste predicted);
determining a predicted waste volume for different types of waste (see, e.g., ¶s 24-26 and 34 teaching using obtained consumption data to determine predicted waste volumes for the different types of waste; see also ¶s 21, 25, and 26 teaching taking into account the type of waste predicted); and
using the available waste receptacle volume and the waste volumes to determine a predicted receptacle fill time for different types of waste receptacle (see ¶ 34 teaching using receptacle size and predicted amount and type of waste to determine when the waste receptacle might be full).

Claim 17.    Rodoni teaches the limitations of Claim 15.  Rodoni further teaches: A method according to claim 15 wherein the method includes determining the predicted receptacle fill time using an analysis of high/almost full waste loads (see, e.g., ¶ 34 teaching that the prediction is used to determine a date and a time when receptacle 14 should be filled and ready for service).

Claim 18.  Rodoni teaches the limitations of Claim 15.  Rodoni further teaches: A method according to claim 15 wherein the available waste receptacle volume is based on at least one of: a) a number of waste disposal bins; b) a size of waste disposal bins; and c) a type of waste disposal bins (see, e.g., ¶ 34 teaching that the prediction takes into account the size, shape, and volume of the receptacle 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Rodoni in view of Casella et al. (US 2007/0219862, hereinafter “Casella ‘862”).

Claim 4.  Rodoni teaches the limitations of Claim 3.  Rodoni fails to expressly teach: A method according to claim 3, wherein the method includes:
analyzing merchant sales data indicative of historical sales of items by merchants of a respective industry type to determine item sale patterns; and
using the item sales patterns and item data indicative of a waste amount associated with each of a plurality of items to determine the industry waste level for merchants of the respective industry type.
Nevertheless, such a feature is taught in the prior art.  Casella ‘862, for example, teaches analyzing merchant sales data, specifically historical sales data of particular merchants in particular industry types to determine item sale patters and uses these patterns to determine industry waste level for merchants of the respective industry type (see at least Casella ‘862 ¶ 57 teaching obtaining the quantity and volume of particular types of waste including particular retailers or sellers, which is “indicative of historical sales items” because those products were sold at one time to end up in the recyclable waste, and providing the retailers or sellers with 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of analyzing historical merchant sales data to determine an industry waste level for merchants (as disclosed by Casella ‘862) to the known method and system of analyzing consumption data to predict waste levels and scheduling (as disclosed by Rodoni).  One of ordinary skill in the art would have been motivated to apply the known technique of analyzing historical merchant sales data to determine an industry waste level for merchants because it “may provide data to manufacturers to assist in consumer consumption (i.e., geographic areas, seasonal consumption) so as to assist manufacturers in projections for production (or non-production)” (see Casella ‘862 ¶ 57).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of analyzing historical merchant sales data to determine an industry waste level for merchants (as disclosed by Casella ‘862) to the known method and system of analyzing consumption data to predict waste levels and scheduling (as disclosed by Rodoni), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., See also MPEP § 2143(I)(D).
 
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Rodoni and Okamoto et al. (US 2019/0147465, hereinafter “Okamoto”).

Claim 12.  Rodoni teaches the limitations of Claim 11.  Rodoni fails to expressly teach: A method according to claim 11, wherein the method is performed using a vector autoregression model.  Nevertheless, Rodoni does teach using a multi-variable equation to predict the volume of waste generated by a particular customer within a particular time frame.  Using a vector autoregression model to predict demand is taught in the prior art.  Okamoto, for example, teaches such a feature (see ¶ 145 teaching using a time-sequential model to predict a time-based demand forecast using multiple variables including time).  Okamoto is similar to Rodoni and the instant application because it relates to predicting a demand for resources (see Okamoto ¶ 2).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using an autoregression model as the specific multi-variable equation to predict demand for a period of time (as disclosed by Okamoto) as the specific multi-variable calculation in the known method and system of analyzing consumption data to predict waste levels and scheduling (as disclosed by Rodoni).  One of ordinary skill in the 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using an autoregression model as the specific multi-variable equation to predict demand for a period of time (as disclosed by Okamoto) as the specific calculation in the known method and system of analyzing consumption data to predict waste levels and scheduling (as disclosed by Rodoni), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using an autoregression model as the specific multi-variable equation to predict demand for a period of time as the specific calculation in the known method and system of analyzing consumption data to predict waste levels and scheduling).  See also MPEP § 2143(I)(D).

Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rodoni in view of Casella et al. (US 2007/0260466, hereinafter “Casella ‘466”).

Claim 19. Rodoni teaches the limitations of Claim 1.  Rodoni tails to expressly teach: A method according to claim 1 wherein the method includes determining a geographic area by grouping a plurality of waste receptacles, though Examiner notes that this is arguable because Rondoni teaches that the invention applies to environments “having one or more receptacles,” which could be a geographic area with a grouping of waste receptacles (see ¶ 13).  Nevertheless, for the purpose of compact prosecution, Examiner notes that Casella ‘466 teaches determining a geographic area by grouping a plurality of waste receptacles (see Figures 6 and 7 and ¶s 52-53 teaching utilizing obtained historical data regarding waste to differentiate geographic areas based upon types of waste produced to make adjustments or modifications to the collection vehicles that are best suited for receiving the types of materials).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining a geographic area by grouping a plurality of waste receptacles (as disclosed by Casella ‘466) to the known method and system of analyzing consumption data to predict waste levels and scheduling (as disclosed by Rodoni).  One of ordinary skill in the art would have been motivated to apply the known technique of determining a geographic area by grouping a plurality of waste receptacles because “the municipality or collection service can configure … for a particular expected load of an expected type” and can thus make adjustments or modifications (see Casella ‘862 ¶ 53).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining a geographic area by grouping a plurality of waste receptacles (as disclosed by Casella ‘466) to the known method and system of analyzing consumption data to predict waste levels and scheduling (as disclosed by Rodoni), because the See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of determining a geographic area by grouping a plurality of waste receptacles to the known method and system of analyzing consumption data to predict waste levels and scheduling).  See also MPEP § 2143(I)(D).

Claim 20.  The combination of Rondoni and Casella ‘466 teach the limitations of Claim 19.  Casella ‘466 further teaches: A method according to claim 19, wherein the plurality of waste receptacles are grouped according to at least one of: a) geographical location of waste disposal resources; b) population density; c) household income; d) presence of industry and/or major industries; and e) other demographic factors (see Figures 6 and 7 and ¶s 52-53 teaching utilizing obtained historical data regarding waste to differentiate geographic locations based upon types of waste produced as well as the waste disposal resources of different material resource facilities to make adjustments or modifications to the collection vehicles that are best suited for receiving the types of materials).

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Rodoni in view of Casella and further in view of Harsha et al. (US 2018/0005171, hereinafter “Harsha”).

Claim 21.  The combination of Rondoni and Casella ‘466 teach the limitations of Claim 19.  That combination fails to teach: A method according to claim 19, wherein the method of grouping a plurality of waste receptacles is performed using k-means clustering.   Nevertheless, Rodoni does teach using a multi-variable equation to predict the volume of waste generated by in a particular geographic area within a particular time frame (see ¶ 32).  Using k-means clustering to divide demand forecast into particular geographic areas is taught, however, in the prior art.  Harsha, for example, teaches such a feature (see ¶ 75 teaching using k-means clustering to divide data into regions).  Harsha is similar to Rodoni and the instant application because it relates to predicting a demand for resources (see, e.g., at least Harsha ¶s 60 and 65).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using k-means clustering as the specific means of determining different regions (as disclosed by Harsha) in the known method and system of analyzing consumption data to predict waste levels and scheduling (as disclosed by Rodoni and Casella ‘466).  One of ordinary skill in the art would have been motivated to apply the known technique of using k-means clustering as the specific means of determining different regions because such a mechanism “may be used for establishing [geographic] zones based on the input data” (see Harsha ¶ 75).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using k-means clustering as the specific means of determining different regions (as disclosed by Harsha) in the known method and system of analyzing consumption data to predict waste levels and scheduling (as disclosed by Rodoni and See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using k-means clustering as the specific means of determining different regions in the known method and system of analyzing consumption data to predict waste levels and scheduling).  See also MPEP § 2143(I)(D).


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627